Case 2:20-cv-00274-JRG Document 59 Filed 06/03/21 Page 1 of 2 PageID #: 1315




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

RFCyber CORP.                 §
                              §
v.                            §                      CIVIL ACTION NO. 2:20-cv274 [JRG]
                              §
GOOGLE LLC and GOOGLE PAYMENT §                      JURY TRIAL DEMANDED
CORP.                         §                      (LEAD CASE)


RFCyber CORP.                               §
                                            §
v.                                          §        CIVIL ACTION NO. 2:20-cv335 [JRG]
                                            §
SAMSUNG ELECTRONICS CO., LTD.               §
And SAMSUNG ELECTRONICS                     §
AMERICA, INC.                               §


                                NOTICE OF COMPLIANCE

       Defendants Google LLC and Google Payment Corporation hereby notify the Court that

they have complied with the Court’s Order (Dkt. 45) by serving their Initial and Additional

Disclosures on opposing counsel by email on June 2, 2021.



Dated: June 3, 2021                             Respectfully submitted,


                                                By: /s/ Michael E. Jones
                                                Michael E. Jones
                                                Texas Bar No. 10929400
                                                POTTER MINTON, PC
                                                110 North College, Suite 500
                                                Tyler, TX 75702
                                                Telephone: (903) 597-8311
                                                Facsimile: (903) 993-0846
                                                mikejones@potterminton.com




                                                 1
Case 2:20-cv-00274-JRG Document 59 Filed 06/03/21 Page 2 of 2 PageID #: 1316




                                    OF COUNSEL:

                                    Zachary M. Briers
                                    Heather E. Takahashi
                                    Vincent Y. Ling
                                    Robin S. Gray
                                    Mica L. Moore
                                    MUNGER, TOLLES & OLSON LLP
                                    350 South Grand Avenue, Fiftieth Floor
                                    Los Angeles, California 90071-3426
                                    Telephone: (213) 683-9100
                                    Facsimile: (213) 687-3702
                                    zachary.briers@mto.com
                                    heather.takahashi@mto.com
                                    vinny.ling@mto.com
                                    mica.moore@mto.com
                                    robin.gray@mto.com

                                    ATTORNEYS FOR DEFENDANTS
                                    GOOGLE LLC AND
                                    GOOGLE PAYMENT CORP.




                                     2
